Citation Nr: 0002130	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  93-11 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia 


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) 
reimbursement for or payment of the cost of unauthorized 
medical service rendered incident to the veteran's hospital 
admission at Community Memorial Health Center, South Hill, 
Virginia, on August 4, 1992.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from February 1953 to December 
1954.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a decision letter dated in September 1992, from the VA 
Medical Administration Service (MAS) at the McGuire VA 
Medical Center (VAMC), in Richmond, Virginia (hereinafter 
Agency of Original Jurisdiction), which denied the veteran's 
claim for VA reimbursement for or payment of the cost of 
unauthorized medical service rendered incident to the 
hospital admission at South Hill, Virginia, on August 4, 
1992.


FINDINGS OF FACT

1.  The veteran has never been granted service connection for 
any disability.

2.  The veteran was admitted to the Community Memorial Health 
Center, South Hill, Virginia, on August 4, 1992, on an 
emergency basis, and received medical treatment for symptoms 
diagnosed as acute renal failure, until August 5, 1992.

3.  The treatment furnished to the veteran at the Community 
Memorial Health Center in August 1992, was not provided for 
an adjudicated service-connected disability or for a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability; 
and the veteran does not have a permanent total disability as 
a result of a service-connected disability.
 
4.  The veteran is not shown to have been participating in a 
rehabilitation program under 38 U.S.C.A. Chapter 31, at the 
time of his August 1992 private hospital admission.  


CONCLUSION OF LAW

Reimbursement or payment of unauthorized medical expenses 
incurred during the veteran's hospitalization at Community 
Memorial Health Center from August 4, 1992, through August 5, 
1992, is not warranted as a matter of law. 38 U.S.C.A. 
§§ 1728, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 17.120 
(1999); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reflects that although the veteran applied for 
service connection on numerous occasions, service connection 
has never been established for any disability.  Most recently 
his claim of service connection for disability of the right 
hip and leg was denied by a Board decision in May 1989.

The veteran was treated as an outpatient at a VA Medical 
Center (VAMC) on August 4, 1992, with signs and symptoms of 
upper respiratory syndrome, to include headache, dizziness, 
chills, and nausea.  The assessment was bronchitis secondary 
to upper respiratory infection and signs and symptoms of mild 
congestive heart failure.  

Later the same day the veteran was admitted to a private 
hospital, the Community Memorial Health Center, in South 
Hill, Virginia, where he was treated and stabilized before 
transfer back to the VAMC the following day.  At the time of 
the veteran's transfer on August 5, 1992, the diagnoses 
listed included acute renal failure, dehydration, diabetes, 
hypertension and status post angioplasty.  

On admission to the VAMC the veteran presented with 
symptomatology of headache, fever and sinus tenderness.  
During the course of approximately three weeks 
hospitalization, the veteran was treated for those symptoms 
and his additional ongoing medical conditions, to include 
diabetes, hypertension and coronary artery disease.  He was 
eventually diagnosed with a pituitary adenoma.  The diagnoses 
noted at discharge were; pituitary microadenoma, 
nonsecreting; sinusitis, bacterial, resolved; diabetes 
mellitus, Type II, insulin requiring; coronary artery 
disease, with stable angina; and hypertension, under control.  

When the veteran testified at his personal hearing at the RO 
in February 1993, he expressed the view that if he had been 
properly evaluated on his first visit to the VAMC on August 
4, 1992, admission to the private hospital later that day 
would have been avoided, and he would not have been subject 
to the cost of private treatment.  Because of this the 
veteran argued that he should not have to bear the expenses 
associated with his hospitalization at Community Memorial 
Health Center  

Also of record is an unsigned VA Form 10-2829, Telephone 
Authorization, bearing the date August 4, 1992, the veteran's 
name, his diagnosis of acute renal failure, and the name of 
the private hospital South Hill Community Memorial, as well 
as the name of the private attending physician.  The space 
provided for the signature of an authorizing VA official is 
blank.  

Legal Analysis

As an initial matter it is noted that despite the presence of 
the partially completed VA Form 10-2829, Telephone 
Authorization, in the veteran's claims folder, there is no 
evidence, or even a claim that payment of the veteran's 
private medical expenses was authorized by VA.  

The law provides that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by the Department of Veterans Affairs, or of any 
medical services not previously authorized including 
transportation (except prosthetic appliances, similar 
devices, and repairs) may be paid on the basis of a claim 
timely filed, under the following circumstances:

(a)	For veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services:

(1)	For an adjudicated service- connected disability;

(2)	For nonservice-connected disabilities associated with 
and held to be aggravating an adjudicated service- connected 
disability;

(3)	For any disability of a veteran who has a total 
disability permanent in nature resulting from a service- 
connected disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico);

(4)	For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C.A. Chapter 31 and who is medically determined 
to be in need of hospital care or medical services for any of 
the reasons enumerated in 38 C.F.R. § 17.48(j); and

(b)	In a medical emergency. Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c)	When Federal facilities are unavailable. VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (1999).

Although the treatment furnished to the veteran in August 
1992 was prompted by a medical emergency, the medical 
condition that necessitated the hospital admission was not a 
service-connected disability.  The veteran did not at any 
time in his lifetime establish service connection for any 
disorder.  Therefore, although he was in receipt of 
nonservice-connected disability pension at the time of the 
hospitalization at issue, the evidence shows that the 
treatment in question was not rendered for non service-
connected disability associated with and aggravating a 
service connected disability.  The veteran is not permanently 
and totally disabled as a result of a service-connected 
disability.  Additionally, he is not shown to have been a 
participant in a VA vocational rehabilitation program under 
38 U.S.C.A. Chapter 31, at the time of his private 
hospitalization in August  1992.  

Since the veteran has never established service connection 
for any disability, it is not relevant to the present claim 
that his admission to the hospital was on an emergency basis.  
Thus, the veteran's claim fails to meet the requirements of 
the statute and regulation regarding reimbursement.  

The law is unequivocal that unauthorized medical expenses may 
be paid only if all of the statutory requirements for payment 
or reimbursement are met. See Malone v. Gober, 10 Vet. App. 
539 (1997); Hayes v. Brown, 6 Vet. App. 66 (1993).  In this 
case, the appellant clearly did not satisfy all of the 
criteria specified by law.  Since it is the law rather than 
the evidence which is dispositive of the issue on appeal, a 
determination as to whether the claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) 
is not required and the claim must be denied as lacking legal 
merit. Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Payment or reimbursement of the cost of unauthorized medical 
services received by the veteran during a hospitalization at 
Community Memorial Health Center, from August 4, 1992, 
through August 5, 1992, is denied.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals


 

